Citation Nr: 1634903	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial increased disability rating in excess of 20 percent from January 1, 2007, to October 11, 2007, and in excess of 10 percent from October 12, 2007, for cervical spondylosis, status post spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board videoconference hearing was held before the undersigned in May 2016.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at the May 2016 Board hearing that the current ratings do not accurately reflect his current symptomatology as his conditions have worsened since the last VA examination.

Regarding the Veteran's claim for an increased PTSD rating, the Veteran underwent a VA examination in January 2013.  The Veteran testified that while his nightmares and sweats have decreased, his anxiety has increased and "certain things could be [worse] than others.  Some things could be, like the pain level could be like a four, some days it could be like eight."

Regarding his claim for an increased cervical spine disability rating, the Veteran underwent a VA examination in June 2014.  The Veteran testified that his cervical spine disability has worsened since the last examination. 

In light of the assertions of worsening disabilities, the Veteran should be afforded VA examination to determine the current severity of his service-connected PTSD, and cervical spondylosis, status post spinal fusion.  38 C.F.R. § 3.159(c)(4)  (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records should be obtained and added to the claims file. 

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his PTSD.  The Veteran's claims folder must be made available to the examiner in connection with the examination for review.  The examination report should reflect that such a review was made.  After examining the Veteran, the medical examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria. 

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spondylosis, status post spinal fusion.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected cervical spine disability, including any associated neurological involvement.  The VA examiner is asked to address any lay statements regarding severity within the claims file and those of the Veteran at examination.  In addition, the VA examiner is asked to review and comment on the severity of the Veteran's disability as reflected in the private treatment records.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Findings regarding incapacitating episodes should also be made.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


